                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 1 of 35     A5




                                                             PGC-1
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 2 of 35     A5




                                                             PGC-2
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 3 of 35     A5




                                                             PGC-3
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 4 of 35     A5




                                                             PGC-4
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 5 of 35     A5




                                                             PGC-5
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 6 of 35     A5




                                                             PGC-6
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 7 of 35     A5




                                                             PGC-7
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 8 of 35     A5




                                                             PGC-8
                                                              A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 9 of 35     A5




                                                             PGC-9
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 10 of 35     A5




                                                            PGC-10
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 11 of 35     A5




                                                            PGC-11
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 12 of 35     A5




                                                            PGC-12
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 13 of 35     A5




                                                            PGC-13
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 14 of 35     A5




                                                            PGC-14
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 15 of 35     A5




                                                            PGC-15
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 16 of 35     A5




                                                            PGC-16
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 17 of 35     A5




                                                            PGC-17
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 18 of 35     A5




                                                            PGC-18
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 19 of 35     A5




                                                            PGC-19
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 20 of 35     A5




                                                            PGC-20
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 21 of 35     A5




                                                            PGC-21
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 22 of 35     A5




                                                            PGC-22
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 23 of 35     A5




                                                            PGC-23
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 24 of 35     A5




                                                            PGC-24
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 25 of 35     A5




                                                            PGC-25
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 26 of 35     A5




                                                            PGC-26
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 27 of 35     A5




                                                            PGC-27
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 28 of 35     A5




                                                            PGC-28
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 29 of 35     A5




                                                            PGC-29
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 30 of 35     A5




                                                            PGC-30
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 31 of 35     A5




                                                            PGC-31
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 32 of 35     A5




                                                            PGC-32
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 33 of 35     A5




                                                            PGC-33
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 34 of 35     A5




                                                            PGC-34
                                                               A4,
Case 8:20-cv-01028-PX Document 37-1 Filed 04/27/20 Page 35 of 35     A5




                                                            PGC-35
